Citation Nr: 1109826	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-34 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for residuals of frozen feet. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to November 1958.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran testified before the undersigned Veterans Law Judge at the RO in June 2009.  A transcript of this hearing is of record.

In July 2009 the Board remanded the case for further action by the originating agency.  The case has returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2009, the Board remanded the Veteran's claim for additional evidentiary development including a VA examination.  The Board ordered that the VA examiner should provide a medical opinion addressing the etiology of any diagnosed foot disorder.  The Veteran was provided VA orthopedic and neurological examinations in November 2009, but the neurological examiner did not provide a medical opinion in compliance with the Board's July 2009 remand.  The VA examiner diagnosed bilateral mild peripheral neuropathy of the lower extremities, but merely stated that the etiology of this condition was unknown.  The examiner noted that service treatment records were negative for treatment of frostbite, but did not render a medical opinion in accordance with the Board's remand instructions. 

The Board regrets further delay in this case, but finds that a remand is required to obtain a medical opinion in compliance with the Board's July 2009 remand instructions.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Return the claims folder to the VA neurological examiner who performed the November 2009 VA examination.  If the examiner is not available, the claims folder and a copy of this remand should be provided to an examiner with the necessary expertise to render a medical opinion in this case.  The claims folder or copies of relevant evidence from the claims folder, and a copy of this remand must be made available to and be reviewed by the examiner.  

The examiner should review the claims folder and provide an addendum report that states whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's bilateral peripheral neuropathy of the lower extremities is related to any incident of the Veteran's active duty service, including the reported incident of frostbite.  The examiner should provide the full rationale for any expressed opinion. 

The examiner is advised that the Veteran is competent to report incidents that occurred during active duty service, and his reports must be considered. 

2.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



